


110 HRES 374 IH: Congratulating and commending Free Comic

U.S. House of Representatives
2007-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 374
		IN THE HOUSE OF REPRESENTATIVES
		
			May 3, 2007
			Mr. Ruppersberger
			 (for himself and Mr. Farr) submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Congratulating and commending Free Comic
		  Book Day as an enjoyable and creative approach to promoting literacy and
		  celebrating a unique American art form.
	
	
		Whereas Free Comic Book Day promotes literacy by
			 distributing free reading material on the first Saturday of May;
		Whereas Free Comic Book Day is dedicated to increasing
			 awareness of and an interest in comics through an innovative marketing
			 campaign;
		Whereas comics have proven to be a wonderful educational
			 tool to help reluctant readers to take an interest in, and develop a life-long
			 love of, reading;
		Whereas comic books are a fun and exciting way to
			 introduce kids to reading and help children comprehend storylines;
		Whereas a growing number of schools are using comics to
			 teach kids narration, dialogue, and visual design;
		Whereas the fastest growing section of public libraries is
			 the comic book graphic novel section; and
		Whereas comics and graphic novels are increasingly being
			 recognized as serious literature: Now, therefore, be it
		
	
		That the House of Representatives
			 congratulates and commends Free Comic Book Day as an enjoyable and creative
			 approach to promoting literacy and celebrating a unique American art
			 form.
		
